UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-1091


RAHEEM MUHAMMAD,

               Plaintiff – Appellant,

          v.

ROSEMARY WILLIAMSON-CRAWL; ANGELA BONSU; MICHELLE REED; JACK
MCSHEA; JACK MCSHEA, III; TIMOTHY MCSHEA; JOEL TORRES;
CANDICE HEBRON; KARIND GARCIA; YANKEE MUKADI; ISIAH LEGGET;
ANNIE ALSTON; LILLIAN DURHAM; JERRY ROBINSON; JOY FLOOD;
GAIL WILLISON; JAMIE B. MILLER, JR.; MICHAEL KATUR; JEAN
BANKS; ROBERTO PINERO; NORMAN COHEN; NORMAN M. DREYFUSS;
PAMELA LINDSTROM; SALLY ROMAN; ANTONIA ADAMS; JAMES WATKINS;
DONNA JACKSON; WANDA SEYMORE; ARIE ROBINSON; MARSHA SMITH;
ERIC AXELROD; TIMOTHY BECKETT; MONICA BLOUNT-HART; MARILYN
FOX; JACQUELINE GHUNAIM; LATONYA HAMILTON; MARISKA MENDS;
FRAN JAMIESON-UNGER; KAREN JEFFRIES; LECIA STEIN; JAMES L.
STOWE; ODESSA SHANNON; DAVID E. HUGHLEY; RICHARD Y. NELSON,
JR.; JOSEPH GILOLEY; MICHAEL T. DENNEY; JANE BLACKWELL;
MCSHEA   MANAGEMENT   INCORPORATED;   ALEXANDER   DEVELOPMENT
CORPORATION; HOUSING OPPORTUNITIES COMMISSION OF MONTGOMERY
COUNTY, MARYLAND; MONTGOMERY COUNTY MARYLAND; MONTGOMERY
COUNTY, MARYLAND OFFICE OF HUMAN RIGHTS; MONTGOMERY COUNTY,
MARYLAND, DEPARTMENT OF HOUSING AND COMMUNITY AFFAIRS;
DISTRICT COURT OF MARYLAND; STATE OF MARYLAND; MICHAEL
CONROY; STEPHEN A. JOHNSON; PATRICIA L. MITCHELL; GARY LEWIS
CRAWFORD; BRIAN GOOK-HYUN KIM; JAMES BERNARD SARSFIELD; GARY
G. EVERNGA; CHERYL ANN MCCALLY; EUGENE WOLF; BARRY HAMILTON;
WILLIAM SIMMONS; CAROLYN BEALE; TIWANA RICHARDSON; RI
SHERYLL; KEVIN BERNARD MCPARLAND; DOUGLAS M. BREGMAN;
LAURENCE H. BERBERT; TIMOTHY PETER SCHWARTZ; MARK ANDREW
GILDAY; LAW OFFICES OF BREGMAN, BERBERT, SCHWARTZ AND
GILDAY; BENJAMIN CLYBURN, All in Their Official Capacities,

               Defendants – Appellees.
Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:08-cv-02971-DKC)


Submitted:   November 6, 2009         Decided:     December 23, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raheem Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Raheem Muhammad seeks to appeal the district court’s

order dismissing his complaint without prejudice.                          This court

may   exercise      jurisdiction      only   over    final    orders,      28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    §   1292   (2006);    Fed.    R.    Civ.    P.   54(b);     Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Muhammad seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                      See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th

Cir. 1993).

               Accordingly,      we   dismiss      the     appeal    for     lack    of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court     and   argument    would   not     aid    the    decisional

process.

                                                                            DISMISSED




                                         3